— Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered on May 9, 1988, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing defendant to an indeterminate prison term of from 3Yz to 7 years, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
The sentencing court could consider the defendant’s subsequent arrest, especially where the court expressly conditioned the sentencing promise on defendant’s good conduct (People v Farrar, supra, at 306). Concur — Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.